                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 ZURICH AMERICAN INSURANCE                   )
 COMPANY,                                    )
                                             )
                       Plaintiff,            )
                                             )
                v.                           )                  1:18-CV-932
                                             )
 COVIL CORPORATION, et al.,                  )
                                             )
                       Defendants.           )

                                         ORDER

        The defendant Sentry Casualty Company moves to dismiss the declaratory

judgment claims against it. Because Sentry is not an interested party, the motion will be

granted.

        The plaintiff, Zurich American Insurance Company, filed a complaint seeking

declaratory judgments related to an insurance policy it issued many years ago to Covil

Corporation. Named as defendants were its insured, Covil; other insurance companies,

including Sentry, who also had issued policies to Covil; and individual claimants with

lawsuits pending against Covil, including Ann Finch, who has a judgment against Covil.

Doc. 1; see generally Finch v. Covil Corp., 388 F. Supp. 3d 593, 600 (M.D.N.C. 2019)

(denying motion to set aside verdict or for new trial).1

        Sentry filed cross-claims against Covil, Doc. 12, and Covil filed a cross-claim

against Sentry and other insurers. Docs. 72, 155. Sentry and Covil have since settled.


   1
    This judgment is currently on appeal. Finch v. Covil Corp., No. 19-1594 (4th Cir. June
2019).




       Case 1:18-cv-00932-CCE-LPA Document 335 Filed 08/04/20 Page 1 of 3
They entered into an insurance policy buyback, whereby the original contract between

the parties is void, Doc. 306-3 at 27, and all claims between Covil and Sentry have been

dismissed with prejudice. Doc. 327. All other cross-claims against Sentry have been

dismissed, see Doc. 304 at 1, and only Zurich has objected to Sentry’s motion to dismiss.

See Doc. 314. By separate order entered concomitantly herewith, the Court has declined

to exercise subject matter jurisdiction over any declaratory judgment claims that do not

affect coverage of the judgment obtained by Ann Finch against Covil.

       The Declaratory Judgment Act permits courts to “declare the rights and other legal

relations of any interested party seeking such declaration, whether or not further relief is

or could be sought.” 28 U.S.C. § 2201(a). An interested party is one “who is benefited

or injured by the judgment in the case [and] who by substantive law has the legal right to

enforce the claim in question.” Carolina First Nat. Bank v. Douglas Gallery of Homes,

Ltd., 68 N.C. App. 246, 249, 314 S.E.2d 801, 803 (1984) (internal quotation marks

omitted).

       According to Zurich’s complaint, Sentry insured Covil from 1964 to 1970. Doc. 1

at ¶ 23. It is undisputed that Mr. Finch’s first exposure to Covil asbestos was in 1975,

Finch, 388 F. Supp. 3d at 600, long after Sentry is alleged to have provided coverage to

Covil. Doc. 1 at ¶ 23. In its complaint, Zurich does not contend that Sentry is on the risk

for the Finch judgment, asking only for a declaratory judgment as to Sentry’s obligations

for other pending litigation. See id. at 11 ¶ 5 (Zurich does not ask the Court to declare the

amount owed by Sentry in the Finch suit, just other pending asbestos cases in which

Covil is a defendant); Doc. 306 (Memorandum Opinion and Order, No. 1:16-CV-1077-

                                                2



     Case 1:18-cv-00932-CCE-LPA Document 335 Filed 08/04/20 Page 2 of 3
CCE-JEP, Doc. 348 at 4) (granting partial summary judgment to Covil for any claims

based on asbestos exposure during the time period before 1975, the period for which

Sentry insured Covil).

        Sentry is not an interested party in any claims for declaratory judgment related to

the Finch case because Sentry’s policy did not cover the time period at issue in Finch and

because it is undisputed that Sentry is not responsible for any part of the Finch judgment.

Doc. 1 at ¶¶ 23, 38. Because the Court has declined to exercise subject matter

jurisdiction over any non-Finch declaratory judgment claims, Zurich’s other declaratory

judgment claims against Sentry are moot. Thus, Sentry’s motion to dismiss will be

granted.

        It is also highly likely that Sentry is not an interested party because of its insurance

buyback with Covil.2 However, the Court need not resolve this alternative basis for

dismissal.

        It is ORDERED that Sentry’s motion to dismiss, Doc. 301, is GRANTED.




                                            __________________________________
                                             UNITED STATES DISTRICT JUDGE




   2
      One commentator has described an insurance buyback contract as “an agreement in which a
policy holder agrees to terminate all existing claims and make no more claims of any kind . . .
under a certain policy . . . in exchange for money from the insurer.” Michael Sean King, The
“Insurance Buyback,” 28 INS. LITIG. REP. 661 (Oct. 6, 2006). The effect of an “insurance
buyback” is that the contract between the insured and insurer ceases to exist. Id. The former
policy owner no longer holds the policy, and “[t]he policyholder is no longer an insured under
that policy.” Id.
                                                 3



       Case 1:18-cv-00932-CCE-LPA Document 335 Filed 08/04/20 Page 3 of 3
